As filed with the Securities and Exchange Commission on February 26, 2010 Securities Act File No. 333-106971 Investment Company Act File No. 811-21399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x Pre-Effective Amendment No.¨ Post-Effective Amendment No. 6x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x Amendment No. 7x (Check appropriate box or boxes) THE AEGIS FUNDS (Exact Name of Registrant as Specified in Charter) 1100 North Glebe Road, Suite 1040, Arlington, Virginia 22201 (Address of Principal Executive Offices) Registrant's Telephone Number: (703) 528-7788 Mr. Scott L. Barbee 1100 North Glebe Road, Suite 1040
